DETAILED ACTION
This is a Corrected Notice of Allowance.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jared Riedl at (414) 271-6560 on 08/09/2021.
The application has been amended as follows: 
Claims 5 and 15 are cancelled.
Claim 16 now dependent to claim 14
1. (Original) A transmitting device for communicating and logging a location of an object, the transmitting device comprising:
a housing configured to be secured to the object using a securing element;
a button supported by the housing;
a wireless antenna supported by the housing and configured to transmit a first beacon signal and a second advertising beacon signal;
a light-emitting diode (LED) supported by the housing and configured to provide an indication of a status of the transmitter device;
a memory supported by the housing and configured to store instructions executable on an electronic processor supported by the housing, wherein the instructions when executed by the electronic processor cause the wireless antenna to:
repeatedly transmit the first beacon signal through a first number of transmission repetitions spaced at a first repeat interval;
withhold, after completing the first number of transmission repetitions,
transmission during a transition interval; and
repeatedly transmit the second advertising beacon signal through a second
number of transmission repetitions at a second repeat interval, wherein the second
advertising beacon signal includes identification information associated with an
identification of the transmitting device, a user identifier, and user contact information; and
a power source supported by the housing and configured to provide power to the wireless antenna, the LED, the memory, and the electronic processor.


14. (Currently Amended) A transmitting device for communicating and logging a location of an object, the transmitting device comprising:
a housing configured to be secured to the object using a securing element;
a wireless antenna supported by the housing and configured to transmit a first signal at a first repeat interval and a second signal at a second repeat interval, wherein the first repeat interval is of a first length different from a second length of the second repeat interval;
a light-emitting diode (LED) supported by the housing and configured to provide an indication of a status of the transmitter device;
a memory supported by the housing and configured to store instructions executable on an electronic processor supported by the housing, wherein the instructions when executed by the electronic processor cause the wireless antenna to transmit the first signal and the second signal; and
a power source supported by the housing and configured to provide power to the wireless antenna, the LED, the memory, and the electronic processor;
wherein:
the first signal includes a first beacon signal and the second signal includes a second advertising beacon signal; and
the instructions when executed by the electronic processor cause the wireless antenna to:
repeatedly transmit the first beacon signal through a first number of transmission
repetitions spaced at the first repeat interval;
withhold, after completing the first number of transmission repetitions,
transmission during a transition interval; and
repeatedly transmit the second advertising beacon signal through a second number of transmission repetitions at the second repeat interval, wherein the second advertising beacon signal includes identification information associated with an identification of the transmitting device.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-14 and 16-20 are allowance according to the Applicant Remarks field on 02/25/2021 and further an Examiner amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/           Primary Examiner, Art Unit 2641